DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 38. (Canceled).


Allowable Subject Matter
2.	Claims 1-9, 13-14, 17-20, 25, 27, 33, 36-37 are allowed.

The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a method for generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones by means of a processor system, the method comprising: receiving spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones, receiving input indicative of signal characteristics of the input signals, computing spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, computing a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, computing variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allowing a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generating one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (03/29/2022) addressed the previous set of claims with regards to the combined teaches of  Yang (US 10,080,088), Fels (US 5,703,955) and Mao (US 2006/0269072). Those references describe, teach and suggest a system in which determines the filter acoustic contrast control to determine a sound pressure values for each zone and provide volume level for each loudspeakers with acoustic contrast and positioning errors of loudspeakers.  The system detects the sound and the listening zones in which are adjusted to form an adjusted listening zones within the listening zone of the captured sounds that are identified. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of  Yang, Fels and Mao. Those references do not describe, teach or suggest the concepts of generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones by means of a processor system, the method comprising: receiving spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones, receiving input indicative of signal characteristics of the input signals, computing spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, computing a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, computing variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allowing a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generating one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.


Regarding claim 33 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a device for generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones, comprising: a memory configured to store computer program instructions, and a processor configured to perform the computer program instructions to: receive spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the respective sound zones, receive input indicative of signal characteristics of the input signals, compute spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, compute a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, compute variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allow a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generate one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (03/29/2022) addressed the previous set of claims with regards to the combined teaches of  Yang (US 10,080,088), Fels (US 5,703,955) and Mao (US 2006/0269072). Those references describe, teach and suggest a system in which determines the filter acoustic contrast control to determine a sound pressure values for each zone and provide volume level for each loudspeakers with acoustic contrast and positioning errors of loudspeakers.  The system detects the sound and the listening zones in which are adjusted to form an adjusted listening zones within the listening zone of the captured sounds that are identified. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of  Yang, Fels and Mao. Those references do not describe, teach or suggest the concepts of generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones, comprising: a memory configured to store computer program instructions, and a processor configured to perform the computer program instructions to: receive spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the respective sound zones, receive input indicative of signal characteristics of the input signals, compute spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, compute a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, compute variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allow a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generate one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.



Regarding claim 36 in combination with other limitations of the claims the prior art of record fails to disclose or specifically suggest a system for generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones, comprising: a device configured to: Page 5 of 10June 24, 2022Attorney Docket No. HW753758 receive spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones, receive input indicative of signal characteristics of the input signals, compute spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, compute a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, compute variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allow a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generate one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters; and a plurality of loudspeakers configured to receive said signals and generating an acoustic output accordingly, when taking the claim as a whole.
The following is an examiner’s statement of reason for allowance: 
The final rejection (03/29/2022) addressed the previous set of claims with regards to the combined teaches of  Yang (US 10,080,088), Fels (US 5,703,955) and Mao (US 2006/0269072). Those references describe, teach and suggest a system in which determines the filter acoustic contrast control to determine a sound pressure values for each zone and provide volume level for each loudspeakers with acoustic contrast and positioning errors of loudspeakers.  The system detects the sound and the listening zones in which are adjusted to form an adjusted listening zones within the listening zone of the captured sounds that are identified. However, by Applicant’s claim amendment, the claims have been distinguished from the combination of  Yang, Fels and Mao. Those references do not describe, teach or suggest the concepts of generating output filters to a plurality of loudspeakers at respective positions for playback of a plurality of different input signals in respective spatially different sound zones, comprising: a device configured to: Page 5 of 10June 24, 2022Attorney Docket No. HW753758 receive spatial information, indicative of acoustic sound transmission between the plurality of loudspeaker positions and the sound zones, receive input indicative of signal characteristics of the input signals, compute spatio-temporal correlation matrices in response to the spatial information, in response to the signal characteristics of the input signals, and in response to desired sound pressures in the plurality of sound zones, compute a joint eigenvalue decomposition of the spatial correlation matrices, to arrive at eigenvectors accordingly, compute variable span filters formed from a linear combination of the eigenvectors in response to a desired trade-off between acoustic contrast and acoustic errors in the sound zones, allow a user to change the acoustic contrast versus an acoustic error trade-off by entering a trade-off input, and generate one output filter for each of the plurality of loudspeakers, for each of the plurality of input signals, in accordance with the variable span filters; and a plurality of loudspeakers configured to receive said signals and generating an acoustic output accordingly. Thus the prior art on record in correlation with amended claim language does not disclose claim as whole. For the foregoing reason, the claims are allowable over the cited prior art.

      Citation of Prior Art
3.	In view of (US 10,080,088), Yang discloses a system that involves receiving audio data from a first audio source. The target region in which to focus the audio output is determined. The first and second transfer functions modeling an impulse response is determined at a first and second location within the target and second region. A second region adjacent to and separate from the target region in which to not focus the audio output is determined. The first and second filter coefficient for the loudspeaker arrays is determined. A combined filter coefficient is generated by summing the first filter coefficient and the second filter coefficient. The combined filter coefficient corresponds to a first loudspeaker in the loudspeaker array. The audio output using combined filter coefficient corresponds to a first loudspeaker in the loudspeaker array is generated. The audio output is directed at the target region to create constructive and destructive interference in the target and second region respectively. The acoustic energy is focused only on a specific area while minimizing in the remaining areas of a shared acoustic space. The volume levels of the audio output in surrounding regions are minimized to improve a sound reproduction system that focuses audio output in the target region (see fig. 2, col. 2, line 48-col. 3line 34, col. 12, line 58-col. 13, line 11). 

In view of (US 2006/0269072), Mao discloses a system that involves adjusting a listening area of a microphone includes detecting an initial listening zone; capture a captured sound through a microphone array; identify an initial sound based on the captured sound and the initial listening zone wherein the initial sound includes sounds within the initial listening zone; adjust the initial listening zone and forming the adjusted listening zone; and identify an adjusted sound based on the captured sound and the adjusted listening zone wherein the adjusted sound includes sounds within the adjusted listening zone. An initial listening zone is detected by an area detection module. An initial sound within the detected initial listening zone is identified, when sounds are captured by microphone. The initial listening zone is adjusted after identification process to form an adjusted listening zone, and sounds within the adjusted listening zone are identified based on captured sounds (see ¶ 0037-001,0060-0063).


In view of (US 5,703,955), Fels discloses a system that involves a multichannel sound reproduction system for achieving a higher proportion in the overall room size for acoustic/visual use, which can be used for the listening-position-independent reproduction of spatial information in maintaining the given directional information of the individual sound signal sources. In the described method, each signal is split up and, after a summation, part of it with an increased delay, a modified level and a changed phase position is supplied to one of the unchanged signal portions, with the aggregate signals being distributed and supplied to the two surround reproduction channels and to other reproduction loudspeakers distributed located in the room in conformity with directional allocation and in accordance with the relevant unchanged signal portions. To this end, an apparatus consisting of matrix and processing modules for electroacoustic adaptation and optimization of given listening zones is described, which checks the parameters of the reproduction arrangement and corrects them in the existing reproduction channels using controllable matrixing and processing modules. The described method and apparatus are suited for the reproduction of direction-oriented sound signals that are transmitted or stored. (see fig. 1, col. 2, line 60-col. 3, lines 9, 59-66, col. 4, lines 38-64).

The references cited above neither in combination or alone do not disclose the functionality of the claimed limitations when taking the claimed invention as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651  

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651